DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al [Haider] PGPUB 2012/0027199 in view of Lohss PGPUB 2006/0242755.
Referring to claim 1, Haider teaches the method comprising:
obtaining function usage restriction information of a preset function provided by a device [0036].  Accessing a value stored in an enable register (ER) of a device.
determining whether the function usage restriction information meets a condition for allowing use of a user [0036].  Determining if the ER value matches the stored unique enable value.
unlocki	ng the preset function in a case that the function usage restriction information meets the condition for allowing use of the user [0036].  If the values match, the hardware feature is unlocked.
locking the preset function in a case that the function usage restriction information does not meet the condition for allowing use of the user [0036].  If the values do not match, the hardware feature remains locked.
While Haider teaches a method that is primarily directed toward computer systems, it should be apparent that such a teaching would be equally applicable to other devices that can include different configurations due to different hardware features since Haider explicitly teaches that doing so could simplify component product lines.   Lohss teaches a toilet seat can include several different features such as a nightlight, bidet, heated seat, etc…  [0039].  Presumably, sale of the toilet seat would include different grades wherein cheaper versions would include less features then more expensive versions as such is common practice in retail (i.e. automobiles, televisions, refrigerators and many other products include different lines of the product with varying amounts of features).  It would have been obvious to one of ordinary skill in the art to try including the teachings of Haider with toilet seats taught by Lohss because doing to would reduce the multitude of presumable retail configurations of toilet seats to reduce product lines while providing a way for a user to upgrade to add additional features later.

Referring to claim 2, since Haider teaches unlocking a hardware feature for a limited period of time and/or number of uses, it would be further obvious in the Haider-Lohss combination to check the status of the hardware feature (i.e. bidet) when a user attempts to use the feature.
Referring to claim 3, Haider teaches limiting usage to a number of uses and/or limiting usage to a predetermined amount of time [0009-0010].  Obviously, this implies that if the number of uses or the total time (i.e. preset duration) are less than their respective limits (i.e. remaining number of uses/remaining time of use), then the functionality remains unlocked.  If the number of uses or total time reach their limits or exceed their limits, the functionality would become locked.
Referring to claim 4, Haider teaches a chip manufacturer site (i.e. interpreted as a server) can transmit unique software to the device through a customer site via online communication for unlocking hardware features [0038].
Referring to claim 7, Lohss teaches the functions comprising a bidet, deodorizing, and lighting [0039].
Referring to claim 8-12, these are rejected on the same basis as set forth hereinabove.  Haider and Lohss teach the method and therefore teach the system performing the method.
Allowable Subject Matter
Claims 5-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
PGPUB 2015/0000026 to Clements et al teaches a toilet which recognizes a user in order to configure the toilet to the users personal profile [0022].
US Pat No 7535367 to Ratnakar teaches providing a user access to a restroom by providing the user with an appointment time and access code to allow them entry [abstract]. 
The prior art of record does not teach or suggest either individually or in combination, updating the function usage restriction information according to usage of the preset function of the user; and sending the updated function usage restriction information to a server, and/or encrypting the updated function usage restriction information and sending the encrypted updated function usage restriction information to a terminal (claims 5 and 13) or  obtaining a user level of the user; and determining, according to the user lever of the user, a preset function that is allowed to be used by the user (claims 6 and 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        6/2/22